                          United States District Court
                                    for the
                          Southern District of Florida

General Property Construction Co.,     )
Plaintiff,                             )
                                       )
v.                                     ) Civil Action No. 18-23688-Civ-Scola
                                       )
Empire Office, Inc.,                   )
Defendant.                             )

          Opinion Order On Motion To Drop Party For Misjoinder
      This matter is before the Court upon Counter-Defendant Erik Dreke’s
(“Dreke”) motion to drop party for misjoinder or in the alternative, motion to
dismiss count five of the counterclaim. (the “Motion,” ECF No. 10.) filed by
Defendant/Counter-Plaintiff Empire Office, Inc. (“Empire”) (ECF Nos. 6, 10).
Having considered the parties’ submissions and the applicable law, the Court
grants the Motion (ECF No. 10).
1.    Background
       This action arises from a contract dispute relating to a construction
project in Miami (the “Project”). Defendant/Counter-Plaintiff Empire Office, Inc.
(“Empire”) is a subcontractor on the Project and entered into a sub-subcontract
with Plaintiff/Counter-Defendant General Property Construction Company
(“GPCC”). (ECF No. 1-4 at ¶¶ 7, 8.)
       Soon after the parties entered that agreement, GPCC sued Empire in
Florida state court for breach of contract. (Id.) Empire removed the action to
this Court based on federal diversity jurisdiction. (ECF No. 1.) Once in federal
court, Empire answered the complaint and filed five counterclaims against
GPCC and Dreke, as a “joined party under Rule 19(a).” (ECF No. 6.) Dreke was
not an original party to this action. Empire brought three counterclaims only
against GPCC: two counts for breach of contract and one count for negligence.
(Id.) As for Dreke, Empire sued him for fraud in the inducement and
negligence. GPCC was not a party to either of the claims brought against
Dreke.
       Dreke then filed the Motion, arguing that he is improperly joined as a
party to this action.1 (ECF No. 10.) Specifically, Dreke argues that Fed. R. Civ.


1     In the alternative, Dreke argues that Empire fails to state a claim for
negligence.
P. 13(h) does not authorize a defendant to assert a counterclaim solely against
a third-party. Empire filed a response brief in opposition, to which Dreke
replied. (ECF Nos. 16, 17.)
2.    Analysis
       Federal Rules of Civil Procedure 13 and 14 govern the claims a defendant
may make in a civil action. Fed. R. Civ. P. 13, 14. Those rules do not permit a
defendant to counterclaim “solely against persons who are not already parties
to the original action.” Charles Wright, Arthur Miller, & Mary Kane, Federal
Practice & Procedure § 1435 (3d ed. 2010); F.D.I.C. v. Bathgate, 27 F.3d 850,
873–74, n. 13 (3d Cir. 1994); Various Markets, Inc. v. Chase Manhattan Bank,
908 F. Supp. 459, 471 (E.D. Mich. 1995); AllTech Commc’ns, LLC v. Bros., 601
F. Supp. 2d 1255, 1261 n.3 (N.D. Ok. 2008). Indeed, Rule 13(h) only permits
joinder of parties to a counterclaim when the counterclaim is also asserted
against an existing party to the suit. See AllTech, 601 F. Supp. 2d at 1261
(collecting cases and summarizing that the “weight of authority holds that Rule
13(h) cannot be used to assert a counterclaim or crossclaim solely against an
unnamed party”); B&D Nutritional Ingredients, Inc. v. Unique Bio Ingredients,
LLC, No. 16-62364, 2017 WL 8751751, *2 (S.D. Fla. Jan 25, 2017) (Cohn, J.)
(same and dismissing claims against improperly joined third-party
counterclaim defendants); CreditMax Holdings, LLC v. Kass, No. 11-81056,
2012 WL 12854879, **2-3 (S.D. Fla. July 24, 2012) (Ryskamp, J.) (“Joinder of
third parties under Rule 13(h) is permissible only to adjudicate a counter-claim
or cross-claim against an existing party,” and granting motion to dismiss third-
party counterclaim defendants).
       Here, the two nominal counterclaims against Dreke are asserted solely
against Dreke, who was not an original party to this action. Because Empire
does not bring either of those counterclaims against GPCC, the only other
original party to this suit, Rule 13(h) is not a vehicle for joinder of Dreke here.
As such, the Court grants the Motion, drops Dreke from this suit and
dismisses all counterclaims brought by Empire against him.
3.    Conclusion
      In sum, the Court grants the Motion (ECF No. 10), drops Dreke from
this suit and dismisses all counterclaims brought against him by Empire.
Dreke’s motion for summary judgment (ECF No. 45) is denied as moot.
Done and ordered, in Chambers, at Miami, Florida on July 9, 2019.


                                  ________________________________
                                  Robert N. Scola, Jr.
                                  United States District Judge
